Citation Nr: 0016551	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Entitlement to an increased evaluation for uterine fibroids, 
status post hysterectomy, currently 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 through 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a September 1996 
rating decision by the Oakland, California, Regional Office.  
The case was subsequently transferred to the Honolulu, 
Hawaii, Regional Office (RO).  

On a VA Form 9 dated in September 1998, the veteran referred 
to a bowel condition that she believes is secondary to her 
service connected uterine fibroids.  This matter is hereby 
referred to the RO for appropriate action.  

By rating decision in May 1998, entitlement to service 
connection for a left adnexal cystic mass was denied.  A 
notice of disagreement was not received to initiate an appeal 
from that determination.


FINDING OF FACT

The veteran's service-connected uterine fibroids, status post 
hysterectomy is manifested by complaints of intermittent 
pain; the hysterectomy did not involve removal of the 
ovaries.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for uterine fibroids, status post hysterectomy, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 7618 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran is seeking an increased rating, such an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  With a well-grounded claim arises a statutory duty 
to assist the veteran with the development of evidence in 
connection with his or her claim.  38 U.S.C.A. § 5107(a).  
After noting that the claims file includes various VA medical 
reports, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Briefly, a review of the record reveals that the veteran 
underwent a biopsy of the endometrium in February 1993 during 
her military service.  The postoperative diagnosis was 
fibroid uterus.  By rating decision dated in July 1994, 
service connection was established for uterine fibroids, 
effective September 6, 1993. 

In April 1995, following the receipt of VA outpatient 
treatment records, the RO issued a rating decision evaluating 
the veteran's disability at 30 percent, effective September 
6, 1993.  The veteran's disability was rated by analogy under 
DC 7699-7622 (Uterus, displacement of); a 30 percent rating 
is the highest available under that Code.  

Private medical records indicate that the veteran underwent a 
laparoscopic assisted vaginal hysterectomy in April 1996.  
Postoperative pathology examination revealed no significant 
pathologic changes of the cervix and an unremarkable 
endometrium.  

By rating decision dated in June 1996, a temporary total 
convalescence evaluation was awarded with a 30 percent 
evaluation starting in August 1996.  The veteran's disability 
was evaluated under DC 7618 (Uterus, removal of, including 
corpus).  The veteran was also granted special monthly 
compensation for loss of a creative organ pursuant to 
38 C.F.R. § 3.350(a).  

VA outpatient records indicate that the veteran was seen from 
1996 on for various complaints, including lower abdominal 
pain, irregular bowel movements, discharge, feelings of 
fullness.  In October 1996, the veteran underwent an 
ultrasound examination of her pelvis.  The examining 
physician diagnosed complex cystic mass of the left adnexa, 
which may represent hydrosalpinx or pyosalpinx, versus 
possible cystic ovarian neoplasm.  

The veteran underwent a VA examination in December 1996.  The 
examining physician diagnosed uterine fibroid, status post 
vaginohysterectomy, pelvic adhesions and left adnexal mass.  
The examiner opined that the pelvic adhesions, which were 
noted at the time of the hysterectomy, were not due to a 
service-connected condition. 

In January 1997, the veteran underwent a radiographic 
examination of her abdomen and pelvis.  CT scans revealed a 
cystic mass arising from the medial aspect of the left ovary 
similar in size to the abnormality demonstrated on the 
October 1996 ultrasound.  The examining physician diagnosed 
cystic left adnexal mass and noted nonneoplastic ovarian 
cyst, hydrosalpinx and ovarian neoplasm as possible causes.  
VA outpatient treatment records indicate that the veteran was 
seen in February 1997 for a routine cancer screening.  
Physical examination revealed fullness on left adnexa and 
mild tenderness bilaterally.  The examiner diagnosed left 
adnexal mass probably ovarian cyst.  

A VA Form 5-3831b, Report of Employee's Emergency Treatment, 
dated in November 1997, indicates that the veteran's 
"condition is aggravated by twisting + bending + climbing.  
Please stop any of these activities."  

The veteran underwent a VA examination in April 1998.  The 
veteran complained of discomfort in the left lower quadrant 
area.  Physical examination revealed no rebound, tenderness, 
rigidity, guarding or abdominal distention.  There was some 
tenderness on the left side.  The examining physician 
diagnosed: left adnexal mass by ultrasound and CT scans, 
ovarian versus adhesions; left lower quadrant abdominal pain 
secondary to left adnexal mass; and, status post 
laparoscopic-assisted vaginal hysterectomy for uterine 
fibroids.  The examining physician noted that the left 
adnexal cystic mass was not related to the uterine fibroids.  

The veteran underwent an ultrasound examination in May 1998.  
The veteran's right ovary was sonographically normal.  In 
direct continuity with the left ovary was a complex cystic 
mass similar in size to the mass seen in earlier 
examinations.  The mass contained two internal septations, 
one with blood flow.  There were several mural nodules.  The 
examiner diagnosed status post hysterectomy and complex 
cystic mass adjacent to or contiguous with the left ovary.  
Diagnostic considerations included benign or malignant cyst 
adenoma, less likely teratoma orendometrioma. 

The veteran's uterine fibrosis, status post hysterectomy, is 
currently evaluated as 30 percent disabling under DC 7618 
(Uterus, removal of, including corpus).  DC 7618 provides for 
a 100 percent evaluation for three months after the removal 
of the uterus, and a 30 percent evaluation thereafter.  The 
evidence clearly shows that the veteran was evaluated as 100 
percent disabled for slightly more than three months 
following her hysterectomy and as 30 percent disabled 
afterwards.  A rating in excess of 30 percent is not 
available under this Code after expiration of the three month 
period following a hysterectomy.  The Board notes that under 
Diagnostic Code 7617, a 50 percent rating is for application 
after three months have passed after a hysterectomy when the 
procedure also resulted in removal of both ovaries.  However, 
the medical record in this case shows that the veteran's 
ovaries were not removed, and the provisions of Code 7617 are 
not for application.

"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  An extraschedular rating is authorized when 
a "case presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedular standards."  38 C.F.R. § 
3.321(b)(1).  In the present case, the veteran has testified 
that her uterine fibroids, status post hysterectomy, 
interferes with her ability to work.  Although the veteran 
has testified that she has lost two jobs as a result of her 
abdominal pain, the evidence of record indicates only that 
she had been placed on limited duty restricting her from 
twisting, climbing and bending.  The Board finds that there 
has been no showing by the veteran that her injury has 
resulted in marked interference with employment beyond that 
contemplated in the rating schedule or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

